Citation Nr: 0717290	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
spondylosis of the cervical spine (claimed as a neck 
condition).

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded the case to the 
RO in October 2004.


FINDINGS OF FACT

1.  A cervical spine disability was not manifest in and is 
unrelated to service, and arthritis of the cervical spine was 
not manifest within one year of service discharge.

2.  The veteran is rated at the 40 percent maximum for lumbar 
spine limitation of motion in the absence of ankylosis.  

3.  The veteran does not have pronounced intervertebral disc 
syndrome.

4.  The veteran has not required bed rest prescribed by a 
physician and treatment by a physician for intervertebral 
disc syndrome.

5.  The veteran does not have ankylosis of his lumbar spine.

6.  The veteran does not have lumbar spine disability 
neurological impairment that could be separately compensated.




CONCLUSIONS OF LAW

1.  Residuals of spondylosis of the cervical spine with 
radiculopathy were not incurred or aggravated in service, and 
arthritis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5292-5295 
(2002), 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for cervical spine disability

The veteran appeals the October 2001 denial of service 
connection for residuals of spondylosis of the cervical spine 
with radiculopathy.  The veteran failed to respond to the 
inquiry sent to him in November 2004 concerning whether he 
wished to continue to claim service connection for a neck 
disability as secondary to his service-connected  right leg 
disability.  Consequently, the only matter on appeal before 
the Board is direct service connection for cervical spine 
disability.  The RO did not develop or consider secondary 
service connection after the Board's remand because the 
veteran did not respond.  The veteran was notified of this in 
the January 2007 supplemental statement of the case.

The veteran claims through March 2001 and December 2002 
statements that he injured his cervical spine in a March 1963 
motor vehicle accident in service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the preponderance of the evidence indicates 
that the veteran's current cervical spine disability, to 
include spondylosis with radiculopathy, C5-C7, was not 
incurred or aggravated in service and that arthritis of the 
cervical spine may not be presumed to have been.  

The veteran's service medical records, while showing a motor 
vehicle accident in March 1963, make no reference to a neck 
or cervical spine injury or any residuals thereof, and the 
veteran's cervical spine was normal on service discharge 
examination in December 1964.  Furthermore, cervical spine 
disability was first shown many years after service, in the 
late 1990's.  And even further still, a VA physician reviewed 
the veteran's claims folder in January 2006 and indicated 
that he could not relate the veteran's current neck condition 
to the veteran's period of service.  He felt that it would be 
difficult if not impossible to relate the veteran's neck 
arthritis to service since there were not any symptoms in or 
near the time of the accident in service, and he also noted 
that arthritis is a very common condition with aging and that 
most people the veteran's age have a significant amount of 
arthritis irrespective of trauma.  The veteran had testified 
in August 2003 that his neck problems started in the 1990's 
and none are shown in service or until the 1990's.

The evidence shows a much damaged car in service as a 
consequence of the accident and there is also a telegram from 
shortly after the motor vehicle accident stating that the 
veteran might have sustained a skull fracture, and there are 
service dental records showing dental trauma as a result of 
the accident.  However, there is not satisfactory evidence of 
a neck injury in service or of a relationship between it and 
the current neck disability.  Neither an in-service neck 
injury nor a nexus between it and the currently shown neck 
disability is imputed from the seriousness of the vehicle 
damage or from the other injuries or possible injuries 
reported at the time.  The VA examination in February 1965 
was entirely normal in pertinent part and no complaints were 
made at that time, when residuals of the motor vehicle 
accident were examined for.  Neither the September 2003 
examiner nor the January 2006 examiner imputed a neck injury 
in service, and the September 2003 examiner indicated that he 
could not relate degenerative disc disease and spondylosis of 
the cervical spine to service without resorting to 
speculation, and he had reviewed the veteran's claims folder 
and had noted that the veteran stated that he started having 
lumbar spine disc disease problems at age 45 and that it had 
been after 2 more post-service accidents.  Even the Social 
Security Administration found in November 2001 that 
degenerative disc disease began in 1999 and the veteran 
reported debilitating neck pain for 1 or 2 years on VA 
examination in May 1999.  

The Board observes that an April 2000 VA treatment note 
indicates that a VA physician, responding to the veteran's 
query whether his neck changes could be related to his 1963 
motor vehicle accident, said in that "this was a distinct 
possibility" with the history of loss of consciousness at 
the time of the accident.  This opinion is based on the 
history given by the veteran; he also testified in August 
2003 that he lost consciousness in service.  The opinion, 
however, is based on history that is not substantiated, as 
loss of consciousness in service is not shown.  Moreover, the 
doctor did not review and account for the earlier normal 
history and clinical findings in records in the claims 
folder, or the veteran's history of first having a problem 
with his neck many years after service.  Even with the use of 
the phrase "distinct possibility," the opinion is not very 
probative.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for determining probative value of medical opinions include 
their thoroughness and detail, whether they discussed why 
contrary opinions were not persuasive, and the opinion-
writer's access to relevant records).

In light of the above, service connection is not warranted, 
on a direct or 1-year presumptive basis.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).



II.  Higher rating for degenerative disc disease of the 
lumbosacral spine

The veteran appeals the October 2001 denial of an increased 
rating for degenerative disc disease of the lumbosacral 
spine.  At that time, the RO had denied a rating higher than 
20 percent.  However, in January 2007 the RO increased the 
disability rating from 20 percent to 40 percent -- effective 
from the December 15, 2000 date of claim - based on the 
rating criteria in effect prior to September 2002.  That 
leaves for consideration the matter of whether a rating 
higher than 40 percent is warranted, as the veteran is 
presumed to be seeking the highest rating possible and the 
appeal continues.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

There have been changes to the rating schedule during the 
course of the appeal.  In October 2001, the veteran was rated 
under Diagnostic Code 5293, which no longer exists.  He is 
now rated under DC 5275-5242.  Prior to September 23, 2002, 
Diagnostic Code 5293 provided ratings for intervertebral disc 
syndrome between 0 and 60 percent based on orthopedic and 
neurological manifestations.  Effective from September 23, 
2002, see 67 Fed. Reg. 54345 (August 22, 2002), 
intervertebral disc syndrome could be rated either on chronic 
orthopedic and neurological manifestations or on the 
frequency of incapacitating episodes, defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Effective from September 26, 2003, 68 Fed. Reg. 
51456 (Aug. 27, 2003), the current general rating formula for 
diseases and injuries of the spine became effective.  The 
changes can not be applied before their effective dates.  The 
rating criteria for the neurological manifestations, found at 
38 C.F.R. § 4.124a, have not changed.  The Board will first 
consider whether a higher rating may be supported using the 
criteria in Diagnostic Code 5293 prior to August 2002, then 
whether a higher rating may be supported under the revised 
rating criteria.

The evidence does not support the assignment of a 60 percent 
rating prior to September 23, 2002 under old Diagnostic Code 
5293.  A 60 percent rating was assignable when there was 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Prior to September 23, 2002, this was not present.  The 
veteran was in no apparent distress when seen privately in 
October 2001, had a normal gait on VA examination in October 
2001, and ambulated independently on VA evaluation in 
December 2001.  The preponderance of the evidence indicates 
that the veteran did not have pronounced intervertebral disc 
syndrome.

Addressing first whether a higher rating might be assigned 
after September 23, 2002, on the basis of incapacitating 
episodes of intervertebral disc syndrome, the Board notes 
that there is no indication in the record that the veteran 
has had intervertebral disc syndrome that has required bed 
rest prescribed by a physician and treatment by a physician.  
No treatment records or medical statement indicating that 
this has occurred have been submitted. 

The Board will next address whether, from September 23, 2002, 
a higher evaluation could be assigned for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.  To assign a rating higher than 40 percent using 
the orthopedic criteria in effect before September 2003 would 
require complete bony fixation of the spine; or a vertebral 
fracture with cord involvement, causing bedriddenness or 
requiring long leg braces, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5296 or 5285.  This is not alleged or shown, 
however.  Instead, there were no focal deficits on VA 
evaluation in October 2002 and on VA examination in September 
2003, the veteran was in no pain and was ambulatory without 
assistance and he had a fairly good range of motion of his 
lumbar spine - flexion was to 90, extension was to 20, 
lateral flexion was to 35, and rotation of the lumbar spine 
was to 40 degrees bilaterally.  Also, muscle tone and power 
were within normal limits and deep tendon reflexes were 1+ 
bilaterally.  Thus, the criteria for assignment of a rating 
higher than 40 percent were not demonstrated.  

The current General Rating Formula for Diseases and Injuries 
of the Spine provides a rating higher than the current 40 
percent evaluation only for unfavorable ankylosis, either of 
the entire thoracolumbar spine or of the entire spine.  In 
this case, ankylosis of the lumbar spine is not present.  It 
has not been alleged, reported, or diagnosed, and the range 
of motion reported above is noted.  

Under either the old or the new rating criteria, there is no 
identified neurological impairment that could be separately 
compensated under another diagnostic code.  The 40 percent 
rating under a diagnostic code evaluating limitation of 
motion of the spine could be combined with a rating under 
38 C.F.R. § 4.124 without violating the 38 C.F.R. § 4.14 rule 
against pyramiding.  However, a September 2005 VA medical 
record indicates that neurological examination was grossly 
within normal limits with no focal deficits and that 
electromyogram testing had shown no radiculopathy or 
peripheral neuropathy.  The Board concludes that the veteran 
does not have a compensable degree of neuropathy in either of 
his lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.124a, 
Diagnostic Code 8520 (2006).

The Board notes that where, as is the case here, there is an 
absence of ankylosis, the highest rating based on limitation 
of motion under either the old or the new rating schedule is 
40 percent.  Since this is the case, in the absence of 
limitation of function equivalent to ankylosis, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 cannot be used to 
increase the 40 percent rating under a limitation of motion 
rating.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  
In light of the above, the evidence does not support 
assignment of a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  


VA has satisfied its duty to notify.  In March 2001, November 
2004, January 2006, July 2006, and two January 2007 letters - 
one being a supplemental statement of the case -- the RO 
provided the requisite notification.  Moreover, the claimant 
was given the text of 38 C.F.R. § 3.159, concerning the 
respective duties, in the January 2007 supplemental statement 
of the case.  All of the required notice was furnished before 
the initial adjudication in October 2001, except for the 
notice about what the evidence would need to show for an 
increased rating, and except for the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning 
ratings and effective dates, which was first furnished in 
November 2004 and July 2006 respectively.  As to the timing 
of the notice, however, there is no prejudice demonstrated.  
Notice was provided prior to the last RO adjudication; and 
service connection has been denied, so the Dingess timing 
problem is moot.  Also, the veteran had demonstrated 
awareness of what was necessary for an increased rating in 
December 2004, as he argued then that his low back disability 
had become progressively worse and was causing him pain and 
limitation of motion.  The December 2002 statement of the 
case and its October 2003 and January 2007 supplements gave 
him rating criteria and he was given a chance to submit more 
evidence after each.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.  There is no 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA and private medical records, Social Security 
Administration records, and lay testimony and documentary 
evidence such as photographs and a telegram.  There is no 
indication that there are any available relevant medical 
records which have not been obtained.  Available service 
records were reportedly forwarded in February 1965.  Another 
attempt to obtain more was negative in March 2005.  The 
record indicates that further attempts to obtain more would 
be futile.  Remanding the case to the RO to reiterate that 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (the law does not require a useless 
act); cf. Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders).  


VA examinations and/or medical opinions pertaining to the 
compensation claims were obtained in October 2001, September 
2003, and January 2006.  Therefore, the Board concludes that 
further examinations or opinions for these claimed 
disabilities is not necessary to decide these claims.  The 
Board finds that there is not a Stegall violation in the RO's 
failure to have the same examiner who examined the veteran in 
2003 render the VA medical opinion in 2006, or to have 
another examination.  The Board had said in its October 2004 
remand that the RO should have that done, meaning it was 
recommended, rather than required.  The information provided 
was adequate and a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not 
require a useless act).  VA has satisfied its assistance 
duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for residuals of spondylosis of the 
cervical spine with radiculopathy (claimed as a neck 
condition) is denied.

An increased rating for degenerative disc disease of the 
lumbosacral spine is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


